         Case 2:19-cv-02407-CMR Document 182 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                     MDL No. 2724
  IN RE: GENERIC PHARMACEUTICALS
                                                     16-md-2724-CMR
  PRICING ANTITRUST LITIGATION
                                                     HON. CYNTHIA M. RUFE


  THIS DOCUMENT RELATES TO:

                                                     Civil Action No.: 19-cv-2407-CMR
  State of Connecticut, et al., v.
  Teva Pharmaceuticals USA Inc., et al.



                        DEFENDANT JAMES GRAUSO’S
             MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

        Defendant James Grauso, by and through his undersigned counsel, hereby moves this Court

 for the entry of an order dismissing all claims against him in Plaintiffs’ Amended Complaint (Dkt.

 No. 106) pursuant to Federal Rule of Civil Procedure 12(b)(6). The grounds for this Motion are set

 forth more fully in the accompanying Memorandum of Law.


Dated: November 2, 2020                              Respectfully submitted,

                                                     /s/ Robert E. Connolly
                                                    Robert E. Connolly
                                                    Law Office of Robert Connolly
                                                    301 N. Palm Canyon Dr.
                                                    Palm Springs, CA. 92262
                                                    bob@reconnollylaw.com
                                                    (215) 219-4418
                                                    Counsel for James Grauso
